TENNESSEE DIVISION OF WORKERS’ COMPENSATION
                    WORKERS’ COMPENSATION APPEALS BOARD


Employee: Darrius Higgins                     )               Docket No. 2014-01-0007
                                              )
Employer: Big K Food Market and Liquors, Inc. )               State File No. 68130-2014


In accordance with Rule 0800-02-22-.02(6), please find attached the Workers’
Compensation Appeals Board’s Order and Opinion Affirming and Remanding
Interlocutory Order of Court of Workers' Compensation Claims in the referenced case.

                                      CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Order and Opinion Affirming and
Remanding Interlocutory Order of Court of Workers' Compensation Claims was sent to
the following recipients by the following methods of service on this the 8th day of
December, 2014.
 Name                     Certified   First Class   Via   Fax      Via     Email Address
                          Mail        Mail          Fax   Number   Email

 Carmen Ware,                                                        X     cyware@thewarelawfirm.com
 Employee's Attorney
 Big K Food Market and        X            X                               Mail c/o Hasem Kaddoura,
 Liquors, Inc.                                                             8 Trenton Street, Red Bank, TN 37415
 Thomas L. Wyatt, Judge                                              X     Via Electronic Mail
 Kenneth M. Switzer,                                                 X     Via Electronic Mail
 Chief Judge
 Penny Shrum, Clerk,                                                 X     Penny.Patterson-Shrum@tn.gov
 Court of Workers’
 Compensation Claims
 Compliance Program                                                  X     WCCompliance.Program@tn.gov




Matthew Salyer
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: Matthew.Salyer@tn.gov
            TENNESSEE DIVISION OF WORKERS’ COMPENSATION
               WORKERS’ COMPENSATION APPEALS BOARD


Employee: Darrius Higgins              ) Docket No. 2014-01-0007
                                       )
Employer: Big K Food Market & Liquors, ) State File No. 68130-2014
          Inc.                         )
                                       )
Appeal from the Court of Workers’      )
Compensation Claims                    )
Thomas L. Wyatt, Judge                 )


                 Affirmed and Remanded – Filed December 8, 2014


 ORDER AND OPINION AFFIRMING AND REMANDING INTERLOCUTORY
     ORDER OF COURT OF WORKERS’ COMPENSATION CLAIMS

This interlocutory appeal involves an employee who alleges work-related injuries to his
right knee and neck when a vehicle struck his employer’s building on August 6, 2014.
The employer asserted that the employee was not working within the course and scope of
his employment at the time of the incident and is therefore not entitled to workers’
compensation benefits. At the expedited hearing, the employee did not appear but his
attorney did. The employer, a corporation, was not represented by legal counsel at the
expedited hearing. Counsel for employee called as witnesses several representatives of
the employer. Upon completion of the expedited hearing, the trial court entered an order
denying the employee’s request for temporary disability and medical benefits. The
employee has appealed. Having carefully reviewed the record, we affirm the decision of
the Court of Workers’ Compensation Claims.

Judge Timothy W. Conner delivered the opinion of the Appeals Board, in which Judge
Marshall L. Davidson, III, and Judge David F. Hensley, joined.

Carmen Ware, Chattanooga, Tennessee, for the employee-appellant, Darrius Higgins

Big K Food Market and Liquors, Inc., Chattanooga, Tennessee, pro se

                                           1
                         Factual and Procedural Background

       Darrius Higgins ("Employee") is a 42 year old resident of Hamilton County,
Tennessee. On August 6, 2014, he was newly employed by Big K Food Market and
Liquors, Inc. ("Employer") as a third-shift stock person for a two-week trial period. His
supervisor had requested that he come to work at approximately 10:00 a.m. on the
morning of the incident to observe deliveries of product made to the store. At
approximately 11 :00 a.m. the deliveries were completed and Employee was advised that
he could leave the premises and return when his shift started that evening at 6:00p.m.

       At approximately 1:37 p.m., Employee was apparently on Employer's premises
when a third party drove a vehicle through the parking area and struck an ice box located
adjacent to the store building, causing the building to jolt. Employee alleges that he
suffered neck and right leg injuries due to the incident. According to medical records
admitted into evidence during the expedited hearing, Employee appeared at Memorial
Health System's emergency room at approximately 2:30 p.m., about one hour after the
incident. He was diagnosed with right knee pain and cervicalgia. Three days later, he
appeared at Baroness Erlanger Emergency Department, this time complaining of left neck
and left shoulder pain. The medical report includes a description of the incident and
noted Employee's statement that the collision "just made him jump and pulled muscle in
neck." He was diagnosed with cervical pain and left shoulder pain.

       A Petition for Benefit Determination was filed on behalf of Employee on August
29, 2014. Following unsuccessful mediation efforts, a Dispute Certification Notice was
issued September 30, 2014. Thereafter, counsel for Employee filed a Request for
Expedited Hearing on October 6, 2014. At the expedited hearing, conducted on
November 3, 2014, Employee did not appear, but his attorney did. Representatives of
Employer appeared at the hearing, apparently at the request or subpoena of Employee's
attorney. During the course of the hearing, Mr. Hasem Kaddoura was designated as the
"company representative" and allowed to remain in the hearing room during the
proceedings. Other witnesses were subject to the sequestration rule. Employer, a
corporate entity, did not have counsel at the expedited hearing.

       Following the hearing, the trial court issued an Order Denying Medical and
Temporary Disability Benefits on November 14, 2014. A Notice of Appeal was filed
November 19, 2014. Employee's counsel also filed a Motion to Withdraw as Counsel on
November 19, 2014. On December 1, 2014, the trial court denied the Motion to
Withdraw. The record on appeal was submitted to the Appeals Board and a docketing
notice was issued on December 2, 2014. For the reasons explained below, the trial
court's decision is affirmed.




                                           2
                                  Standard of Review

       The standard of review to be applied by this Board in reviewing a trial court's
decision is statutorily mandated and limited in scope. Specifically, "[t]here shall be a
presumption that the findings and conclusions of the workers' compensation judge are
correct, unless the preponderance of the evidence is otherwise." Tenn. Code Ann. § 50-
6-239(c)(7) (2014). The trial court's decision must be upheld unless "the rights of the
party seeking review have been prejudiced because findings, inferences, conclusions, or
decisions of a workers' compensation judge:

          (A) Violate constitutional or statutory provisions;
          (B) Exceed the statutory authority of the workers' compensation
          judge;
          (C) Do not comply with lawful procedure;
          (D) Are arbitrary, capricious, characterized by abuse of
          discretion, or clearly unwarranted exercise of discretion; or
          (E) Are not supported by evidence that is both substantial and
          material in the light of the entire record."

Tenn. Code Ann.§ 50-6-217(a)(2) (2014).

       In applying this standard, courts have construed substantial and material evidence
to mean "such relevant evidence as a reasonable mind might accept to support a rational
conclusion and such as to furnish a reasonably sound basis for the action under
consideration." Clay County Manor, Inc. v. State of Tennessee, 849 S.W.2d 755, 759
(Tenn. 1993 )(quoting Southern Railway Co. v. State Bd. of Equalization, 682 S.W.2d
196, 199 (Tenn. 1984)). Like other courts applying the standard embodied in section 50-
6-217(a)(2), we will not disturb the decision of the trial court absent the limited
circumstances identified in the statute.

                                       Analysis

                                 A. Record on Appeal

      It is well-settled in Tennessee that the appealing party has the burden to ensure
that an adequate record is prepared on appeal. As the Supreme Court's Special Workers'
Compensation Appeals Panel explained in Vulcan Materials Co. v. Watson, No. M2003-
00975-WC-R3-CV, 2004 Tenn. LEXIS 451 (Tenn. Workers' Comp. Panel May 19,
2004):

      The appellant has the duty of preparing a record that conveys a fair,
      accurate and complete account of the proceedings in the trial court with
      respect to the issues on appeal. Tenn. R. App. P. 24(b). We are provided

                                           3
       with only the trial court's findings of facts and conclusions of law rendered
       from the bench and the exhibits introduced at the trial of this cause, which
       include three doctor's depositions. We do not have a record of the lay
       testimony presented to the trial court. In the absence of an adequate record
       on appeal, this Court must presume the trial court's rulings were supported
       by sufficient evidence. Manufacturers Canso/. Service v. Rodell, 42 S.W.3d
846, 865 (Tenn. App. 2000).

!d. at *6-7.

        Including a transcript or statement of the evidence as part of the record on appeal
promotes meaningful appellate review and, in turn, public confidence in the integrity and
fairness of the process. As one court has explained, "[ fJull appellate consideration of a
trial court's determination ... is part of the process designed to achieve an accurate and
just decision." In reAdoption of J.D. W., No. M2000-00151-COA-R3-CV, 2000 Tenn.
App. LEXIS 546, at* 12 (Tenn. Ct. App. Aug. 16, 2000). Indeed, "[w]ithout a transcript
or a statement of the evidence, the appellate court cannot know what evidence was
presented to the trial court, and there is no means by which we can evaluate the
appellant's assertion that the evidence did not support the trial court's decision." Britt v.
Chambers, No. W2006-00061-COA-R3-CV, 2007 Tenn. App. LEXIS 38, at *8 (Tenn.
Ct. App. Jan. 25, 2007). Accordingly, "it is essential that the appellate court be provided
with a transcript of the trial proceedings or a statement of the evidence." !d. See also
Whitesell v. Moore, No. M2011-02745-COA-R3-CV, 2012 Tenn. App. LEXIS 894, at *7
(Tenn. Ct. App. Dec. 21, 2012) ("[w]ithout a transcript or a statement of the evidence, we
cannot review the evidence"); Estate of Cockrill, No. M20 10-00663-COA-R3-CV, 2010
Tenn. App. LEXIS 754. at* 11-12 (Tenn. Ct. App. Dec. 2, 2010) ("[W]here no transcript
or statement of the evidence is filed, the appellate court is required to presume that the
record, had it been properly preserved, would have supported the action of the trial
court."); Leek v. Powell, 884 S.W.2d 118, 121 (Tenn. Ct. App. 1996) ("In the absence of
a transcript or statement of the evidence, we must conclusively presume that every fact
admissible under the pleadings was found or should have been found in favor of the
Appellee."). In short, "[a]n incomplete appellate record is fatal to an appeal," Piper v.
Piper, No. M2005-02541-COA-R3-CV, 2007 Tenn. App. LEXIS 70, at * 11 (Tenn. Ct.
App. Feb. 1, 2007), and a reviewing court "must conclusively presume that the evidence
presented supported the facts as found by the trial court." Whitesell, 2012 Tenn. App.
LEXIS 894, at *10.

       In the present case, as in Vulcan Materials, the Appeals Board was provided with
no record of any testimony taken during the expedited hearing. Moreover, no statement
of the evidence was offered by the appellant. Under the circumstances, the Appeals
Board will presume that the trial court's rulings were supported by sufficient evidence.



                                             4
                                   B. Burden of Proof

        For dates of injury after July 1, 2014, "this chapter shall not be remedially or
liberally construed but shall be construed fairly, impartially, and in accordance with basic
principles of statutory construction." Tenn. Code Ann. § 50-6-116 (2014). An employee
has the burden of proving each element of his or her workers' compensation claim by a
preponderance of the evidence. Tenn. Code Ann. § 50-6-239(c)(6); Elmore v. Travelers
Ins. Co., 824 S.W.2d 541, 543 (Tenn. 1992). This includes the burden of proving that an
alleged "injury by accident" occurred in the "course and scope of employment." Tenn.
Code Ann. § 50-6-1 02(13) (20 14 ). In the present case, the trial court determined that "at
the time the vehicle struck Employer's store, Employee was not engaged in activity in the
course and scope of his employment with Employer." As noted above, without a
transcript or statement of the evidence, we presume the trial court's conclusion is correct.

                           C. Representation of Corporations

      On the Notice of Appeal form, counsel for Employee added a handwritten
addendum, stating:

       Employee renews his objection to the allowing of Hasem Kaddoura to
       present and introduce evidence, particularly the video surveillance, and the
       examination and/or cross examination of witnesses on behalf of the
       corporate Defendant/Employer, Big K Food Market and Liquors, Inc. in
       violation of Tenn. Code Ann. § 23-3-101 et seq.

      Tennessee Code Annotated section 23-3-103(a) provides that "[n]o person shall
engage in the practice of law ... unless the person has been duly licensed and while the
person's license is in full force and effect, nor shall any association or corporation
engage in the practice of law . ... " Tenn. Code Ann. § 23-3-103(a) (2014) (emphasis
added).

        Rule 0800-02-21-.05 of the Rules of the Tennessee Department of Labor and
Workforce Development likewise addresses representation of parties. Subparagraph
(1 )(c) specifically provides that "[a]ny corporation or other artificial person may
participate through a duly authorized representative such as an officer, director or
appropriate employee, but must be represented by counsel in all proceedings occurring in
the court of workers' compensation claims and the board of workers' compensation
appeals." Tenn. Comp. R. & Regs., 0800-02-21-.05(1)(c) (2014) (emphasis added).

       In the present case, counsel for Employee chose to present testimony from several
representatives of Employer during Employee's case-in-chief. The record is devoid of
information as to what actions, if any, were taken by a representative of Employer to
introduce evidence, or examine (or cross-examine) witnesses, beyond the scope of what

                                             5
 was asked during the direct examination by Employee's counsel. Likewise, the record is
 devoid of any objections to the admissibility of any such evidence. 1 If such evidence was
 offered for admission by a representative of Employer beyond the scope of what was
 asked by Employee's counsel during direct examination, it was error to allow the
 introduction of such evidence. Similarly, if a representative of Employer was allowed to
 examine or cross-examine witnesses, this was error. In compliance with Tennessee Code
 Annotated section 23-3-103 and Rule 0800-02-021-.05(l)(c), Employer corporation
 cannot practice law, cannot represent itself in the Court of Workers' Compensation
 Claims and cannot seek to introduce evidence or examine a witness through a "duly
 authorized representative." However, because the trial judge specifically held that his
 decision was based "primarily on the testimony of Nimat Kaddoura," a witness called by
 Employee's counsel, and because Employee apparently failed to offer any testimony to
 show that he was on the premises in his capacity as an employee at the time of the
 incident, any error in the introduction of evidence was harmless.

                                                   Conclusion

        For the foregoing reasons, we hold that the evidence does not preponderate against
the trial court's decision that Employee did not meet his burden of proving that he
sustained an injury by accident occurring in the course and scope of his employment.
Further, we find that the trial court's decision does not prejudice the rights of the parties
or otherwise violate the standards set forth in Tennessee Code Annotated section 50-6-
217(a)(2). Accordingly, the trial court's decision is affirmed and the case is remanded for
any further proceedings which may be necessary.



                                                                         ); W. Conner, Judge
                                                                          s' Compensation Appeals Board




1
  The Order Denying Medical and Temporary Disability Benefits discusses the testimony of the witness who
authenticated the surveillance video and includes a description of what was depicted on the video viewed by the trial
judge, but does not specify at what point the video was offered as an exhibit and/or whether an objection was made
to its introduction.

                                                         6